DETAILED ACTION

                                         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/04/2021has been entered.
 

                                      Response to Amendment
		Claims 5-6 have been cancelled; claim 1 has been amended; and claims 1-4 and 7-20 are currently pending. 

                                               Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                        Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gunther et al. (US 2013/0069086 A1, hereinafter “Gunther”) in view of Connell et al. (US 2003/0162368 A1, hereinafter “Connell”) and Arita et al. (US 2009/0057838 A1, hereinafter “Arita”).
In regards to claim 1, Gunther discloses (Figs. 1-10) a method for fabricating a semiconductor device, the method comprising: 
providing a first wafer including a base substrate (1, See, for example, Fig. 1) having a first surface and a second surface facing each other, and 
an element region (2, See, for example, Fig. 2) disposed on the first surface of the base substrate (1), wherein the first wafer comprises a first semiconductor chip region (Region between adjacent markings of 4) and a second semiconductor chip region (Adjacent region between adjacent markings of 4) adjacent to each other, each including a portion of the base substrate (1) and a portion of the element region (2);
forming a cutting pattern (4, see for example Fig. 3) in the base substrate (1) between the first semiconductor chip region and the second, semiconductor chip region;
(See, for example, Par [0050] and Fig. 5)  a part of the base substrate (1) to form a second wafer (the wafer after grinding wafer 1 as shown in Fig. 5) from the first wafer (1) after (See, for example, Figs. 3 and 5) the forming of the cutting pattern (4);
forming a stress relief layer (7) on the second surface of the ground base substrate (See, for example, Fig. 6); and expanding the second wafer to separate the first semiconductor chip region and the second semiconductor chip region from each other (See, for example, Fig. 8 and Par [0053]).

Gunther fails to teach that the stress relief layer is formed on the second surface of the ground base substrate through a chemical vapor deposition, and 
wherein after the stress relief layer is formed on the second surface of the ground base substrate, the stress relief layer is subjected to post-treatment, using plasma process. 

Connell while disclosing methods for making semiconductor dice teaches (See, for example, Figs. 3-10) the stress relief layer (50) is formed on the second surface of the ground base substrate (32) through a chemical vapor deposition (See, for example, Par [0062]). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gunther by Connell because having the stress relief layer would help reduce or prevent warping of the semiconductor die. 
However, Gunther further fails to explicitly teach that the stress relief layer is subjected to post-treatment, using plasma process. 

(See, for example, Par [0090]).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Gunther by Arita because the post treatment would help dice the semiconductor wafer. 

In regards to claim 2, Gunther discloses (Figs. 1-10 ) all limitations of claim 1 above but fails to explicitly teach that the stress relief layer has a thickness of about 500 nm or less with respect to the second wafer having a thickness of about 60 µm or less.
Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   Furthermore, the specification contains no disclosure of either the critical nature of the claimed thickness range In re Woodruff, 919, f.2d 1575, 1578, 16 USPQ2d, 1936 (Fed. Cir. 1990). 

In regards to claim 3, Gunther discloses (Figs. 1-10) the grinding of a part of the base substrate comprises roughly grinding the part of the base substrate and then finely grinding the part of the base substrate (See, for example, Par [0050]).

In regards to claim 4, Gunther discloses (Figs. 1-10) after the finely grinding of the part of the base substrate, polishing the part of the base substrate (See, for example, Par [0050]).

In regards to claim 7, Gunther discloses (Figs. 1-10) the stress relief layer (7) comprises a polymer material (See, for example, Par [0051]). 

In regards to claim 8, Gunther discloses (Figs. 1-10) the forming of the cutting pattern (4) in the base substrate uses a laser (see, for example, Par [0047]).


                                               Allowable Subject Matter


    	Claims 9 and 17 are allowed over prior art of record.

The following is a statement of reasons for the indication of allowable subject matter: 

    
Claims 10-16 and 18-20 are also allowed as being dependent of the allowed independent base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                             Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


                                           Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893